14 N.Y.3d 749 (2010)
In the Matter of the Arbitration between NIAGARA FRONTIER TRANSPORTATION AUTHORITY, Appellant, and
INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, LOCAL 2028, Respondent.
Court of Appeals of New York.
Submitted January 4, 2010.
Decided February 16, 2010.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that dismissed the appeal from Supreme Court's December 2008 order, dismissed upon the ground that appellant is not a party aggrieved (see CPLR 5511); motion, insofar as it seeks leave to appeal from the Appellate Division order that dismissed the appeal from Supreme Court's January 2009 order, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution.